IN THE COURT OF APPEALS OF IOWA

                                      No. 14-0173
                                 Filed March 25, 2015


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

GARY LEE ALEXANDER,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, Andrea J.

Dryer, Judge.



      Gary Alexander appeals his convictions following a jury verdict finding him

guilty of one count of second-degree sexual abuse and two counts of third-

degree sexual abuse, asserting his attorney rendered ineffective assistance.

AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Rachel C. Regenold,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, Darrel Mullins, Assistant Attorney

General, Thomas J. Ferguson, County Attorney, and Linda Fangman, Assistant

County Attorney, for appellee.



      Considered by Doyle, P.J., McDonald, J., and Mahan, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2015).
                                         2


DOYLE, P.J.

       Following a jury trial, Gary Alexander was convicted of one count of

second-degree sexual abuse and two counts of third-degree sexual abuse, in

violation of Iowa Code section 709.1 (2013). He now appeals, contending his

trial attorney rendered him ineffective assistance because his attorney did not

move to suppress his confession, which he asserts was extracted by law

enforcement with promises of leniency, and because his trial counsel did not

object to witnesses’ testimony on the opinion of the victim’s truthfulness. He

asserts that even if we find each claim individually was not prejudicial to him, the

two claims considered together evidence prejudicial cumulative error.

       Our review of ineffective-assistance-of-counsel claims is de novo. State v.

Halverson, 857 N.W.2d 632, 634 (Iowa 2015). However, we generally preserve

such claims for postconviction-relief proceedings where a proper record can be

developed. State v. Null, 836 N.W.2d 41, 48 (Iowa 2013). “That is particularly

true where the challenged actions of counsel implicate trial tactics or strategy

which might be explained in a record fully developed to address those issues.”

State v. Clay, 824 N.W.2d 488, 494 (Iowa 2012). “[A]t a postconviction relief

hearing, trial counsel will have an opportunity to explain [his or] her conduct and

performance.” State v. Blair, 798 N.W.2d 322, 329 (Iowa Ct. App. 2011). “Even

a lawyer is entitled to his day in court, especially when his professional reputation

is impugned.”      State v. Bentley, 757 N.W.2d 257, 264 (Iowa 2008).

Consequently, we will only address claims of ineffective assistance of counsel on

direct appeal when the record is sufficient to decide the issue. State v. Ross,

845 N.W.2d 692, 697 (Iowa 2014).
                                        3


      Here, the State contends the record is insufficient to address Alexander’s

ineffective-assistance claims on direct appeal, and we agree.      Resolution of

Alexander’s claims is highly dependent on confidential conversations between

Alexander and his trial counsel, particularly in light of Alexander’s decision to

testify at his trial against the advice of counsel.      Accordingly, we affirm

Alexander’s convictions and preserve his ineffective-assistance-of-counsel

claims for possible postconviction-relief proceedings.

      AFFIRMED.